K.K. HALL, Circuit Judge,
dissenting:
It would have been a simple matter for Harleysville to write a policy that unambiguously excluded coverage for accidents arising from Swain’s partnership activities. Because it instead decided to use nebulous language, Harleysville should be forced to live with the consequences of that decision.
I.
The policy excludes coverage for Swain’s “business pursuits,” except where liability arises from “the oumership, maintenance or use of any private passenger type auto ... by or on behalf of the insured” (emphases supplied). Coverage thus depends on the answer to two questions: “What kind of vehicle was involved in the accident?” and “For whose benefit was the vehicle owned, maintained, or being used?” I shall address each question in turn.
A.
As the majority points out, ante at 1121-22, the North Carolina courts have construed the policy terms “private passenger automobiles,” “private passenger automobiles of the pleasure type,” and “private automobiles of the pleasure car type” to be unambiguous. Had Harleysville written its exception to conform to these classifications, its intent would have been more readily discerned, and the question of coverage more easily resolved.
Instead, Harleysville purported to except “private passenger type autos” from the business pursuits exclusion; we are thus compelled, the majority says, to give that term a meaning consistent with the sense that it is used in “ordinary speech.” Ante at 1121-22. This is by no means a simple task. Although we may grasp with relative ease what persons mean when they speak of “private” automobiles, “passenger” automobiles, and even “private passenger” automobiles, it is more difficult to discern precisely what is meant by the term “private passenger type.” It cannot be seriously argued that “passenger” and “passenger type” mean the same thing. Likewise, it is evident that the term “passenger type,” which refers to the vehicle generically rather than to its actual use, is a broader designation than “passenger.”
The difficulty, of course, lies in determining just how much broader. Though we might expect the policy itself to provide the answer, it does not. We are thus left with an ambiguous term that may only be more precisely defined through supposition and conjecture. Hence, if the vehicle for which coverage is sought could be said to meet the broadest reasonable definition of what Har-leysville has denoted a “private passenger type auto,” then the policy must be construed to provide coverage. See, e.g., Wachovia Bank & Trust Co. v. Westchester Fire Ins. Co., 276 N.C. 348, 172 S.E.2d 518, 522 (1970) (“The words used in the policy having been selected by the insurance company, any ambiguity or uncertainty as to their meaning must be resolved in favor of the policyholder ... and against the company.”); Kunin v. Benefit Trust Life Ins. Co., 910 F.2d 534, 540 (9th Cir.) (in light of the expertise and experience possessed by drafters of insurance policies, the rule of contra proferentum applies in all fifty states and the District of Columbia to construe all ambiguities in favor *1125of the insured), cert. denied, 498 U.S. 1013, 111 S.Ct. 581, 112 L.Ed.2d 587 (1990).
Ascribing to the term “passenger type” a meaning consistent with that used in ordinary speech, I conclude that a “private passenger type auto” is a private-use automobile capable of transporting passengers, or at least one that is regularly used to do so.* The uncontradicted evidence in the instant ease is that Ray Sheppard often used the Astro van to transport at least one passenger — himself—to and from personal errands. Because the van was regularly used as a private passenger vehicle, it easily fits within the broadest reasonable definition of “private passenger type auto.”
B.
The policy exception requires the “passenger type auto” to be “owne[d], maintain[ed], or use[d] ... by or on behalf of the insured.” N.C.GemStat. § 59-55(a) states in black and white that “[a] partner is co-owner with his partners of specific partnership property holding as a tenant in partnership” (emphasis supplied). The language of the statute compels but one conclusion: Swain owned, with his partners, the Astro van.
The majority relies on NCNB Nat’l Bank v. O’Neill, 102 N.C.App. 313, 401 S.E.2d 858 (1991), to support its contention that Section 59-55(a) does not mean what it says. See ante at 1120-21. In O’Neill, a mortgagee foreclosed on partnership property, purchased the property for an amount less than the outstanding debt, then brought suit for the deficiency against the individual partners. The question before the North Carolina Court of Appeals was whether the partners (as opposed to the partnership) had' standing to invoke a statutory defense available only to persons holding a property interest in the mortgaged property — that the mortgagee purchased the property for less than fair market value.
Along the way, the O’Neill court merely stated the obvious — that the tenancy created by Section 59-55(a) does not confer the full incidents of ownership on each individual partner. See id., 401 S.E.2d at 860. Although the court noted its general agreement with some commentators who believed the individual tenants’ ownership interest to be “at best illusory,” id., it held that the partners’ interest in the mortgaged property was not so “illusory” as to preclude them from asserting the statutory defense. Because I give more credence to what courts do than what they say, I surmise that the only illusion at work in the instant case is the sense of comfort that the majority derives from O’Neill.
Moreover, and perhaps more importantly, the majority ignores the plain language of the policy exception. The terms of the exception do not require Swain to have owned the van; the language merely dictates, at a minimum, that the van be owned or used on his behalf — in other words, for Swain’s “[i]n-terest, support, or benefit.” Webster’s II New Riverside University Dictionary (1988).
The van was purchased to facilitate the partnership business and increase its profitability. It is, of course, obvious that any increase in the partnership’s profits benefited Swain by enhancing the return on his investment. That the partnership van was being operated for Swain’s benefit and in his interest — and therefore owned or used on his behalf — could not be more clear.
*1126II.
I would hold that coverage exists under the blanket excess policy. Because the majority has arrived at the opposite conclusion, I respectfully dissent.

 Thus, a taxicab would not be a "private passenger type auto” if ordinarily used for commercial, and not private, purposes. A bus would likewise be disqualified for the same reason, and, perhaps, because no reasonable person would understand it to be an "auto.” A tractor-trailer rig, though possibly used for private purposes and conceivably — albeit perhaps barely — an "auto,” would not be an auto of the "passenger type” because it is impractical to use such a vehicle to regularly transport passengers only; it would be more properly designated a "freight” or "cargo" vehicle.
The van at issue here was, unlike a tractor-trailer, obviously capable of regularly transporting passengers. Although it was often used to haul freight or cargo, that fact alone hardly compels the conclusion that it was not a "private passenger type auto,” because it was also used quite often for private purposes. It bears repeating that, to the extent that we struggle to define the term "private passenger type auto,” the difficulty is directly attributable to Harleysville's failure to provide any parameters.